UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION

ANDREA HEAGGINS,
Plaintiff,
ov419_024

V.

JOSE MORALES, Warden, et al.,

`/\./\./\./VVVVV

Defendants.

M

Plaintiff, an inmate at Calhoun State Prison, has submitted a 42
U.S.C. § 1983 Complaint alleging failure-to-protect claims arising from his
incarceration at Coastal State Prison. See doc. 1 at 5-6. He seeks to
proceed in forma pauperis (IFP). Doc. 2. After reviewing plaintist
application, it appears that he lacks sufficient resources to prepay the
filing fee. Accordingly, the Court GRANTS plaintiff leave to proceed in
forma pauperis.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110
Stat. 1321 (PLRA), all prisoners, even those Who are allowed to proceed
IFP, must pay the full filing fee of $350.00. 28 U.S.C. § 1915(b)(1).

Prisoner IFP litigants must pay an initial partial filing fee of 20 percent of
1

the greater of the average monthly deposits to, or average monthly balance
in, the prisoner’s account for the 6-m0nth period immediately preceding
the filing of the Complaint. Prison officials are then required to collect
the balance of the filing fee by deducting 20 percent of the preceding
month’s income credited to the prisoner’s account. 28 U.S.C.
§ 1915(b)(2). This payment shall be forwarded to the Clerk of Court
“each time the amount in plaintist account exceeds $10 until the full
filing fees are paid.” Id. The entire filing fee must be paid even if the
suit is dismissed at the outset because it is frivolous, malicious, fails to
state a claim, or seeks monetary damages against a defendant who is
immune from Such relief.

In addition to requiring payment of the full filing fee, the PLRA now
requires prisoners to exhaust all administrative remedies before
challenging “prison conditions” in a civil action. 42 U.S.C. § 1997e; see
18 U.S.C. § 3626(g)(2). All prisoner civil rights actions filed after April
26, 1996 are subject to dismissal if the prisoner has not exhausted the
available administrative remedies with respect to each claim asserted
Moreover, even if the Complaint is dismissed for failure to exhaust, the
prisoner will still be responsible for payment of the full filing fee,

2

The PLRA also provides that a prisoner cannot bring a new civil
action or appeal a judgment in a civil action in forma pauperis if the
prisoner has on three or more prior occasions, while incarcerated, brought
a civil action or appeal in federal court that was dismissed because it was
frivolous, malicious, or failed to state a claim upon which relief may be
granted The only exception to this “three strikes” rule is if the prisoner
is in “imminent danger of serious physical injury.” 28 U.S.C. § 1915(g).1

Because of these legal parameters, the Court will give plaintiff an
opportunity, at this time, to voluntarily dismiss the Complaint pursuant
to Fed. R. Civ. P. 41(a)(1). Such a voluntary dismissal will not require
plaintiff to pay the filing fee or count as a dismissal which may later subject

plaintiff to the three-dismissal rule under section 1915(g).

 

1 Plaintiffs are generally required to pay a filing fee in order to institute a civil action
in a federal district court. 28 U.S.C. § 1914. Indigent prisoners may avoid
prepayment of the filing fee under 28 U.S.C. § 1915, but must surmount § 1915(g):

In no event shall a prisoner bring a civil action or appeal a judgment in a civil
action or proceeding under this section if the prisoner has, on 3 or more prior
occasions, while incarcerated or detained in any facility, brought an action or
appeal in a court of the United States that was dismissed on the grounds that it
is frivolous, malicious, or fails to state a claim upon which relief may be granted,
unless the prisoner is under imminent danger of serious physical injury.

28 U.S.C. § 1915(g). A three-striker who fails to show “imminent danger” must pay
the complete $350 filing fee when he initiates suit. Vanderberg v. Donaldson, 259 F.3d
1321, 1324 (11th Cir. 2001). Short of that, the court dismisses the Complaint without
prejudice. Dupree v. Palmer, 284 F.3d 1234, 1236 (11th Cir. 2002).

3

IT IS HEREBY ORDERED that:

(1) Plaintiff must furnish the enclosed Prisoner Trust Fund
Account Statement to the trust (financial) officer of each prison where
he has been confined for the past six months. The trust officer will
complete and sign the form and return the form and supporting
documents to plaintiff for submission to the Court. Two copies of the
form are enclosed for this purpose.

(2) Plaintiff must sign and date the enclosed Consent to
Collection of Fees from Trust Account. By signing this form,
plaintiff gives his consent to the collection of the entire filing fee from his
prison account in installments, in accordance with the provisions of the
Prison Litigation Reform Act.

(3) Plaintiff must return both the Prisoner Trust Account
Statement and the Consent to Collection of Fees from Trust
Account to the Clerk within fourteen days of the date this Order is served.

The Clerk of Court is DIRECTED to serve along with a copy of this
Order (1) a Prisoner Trust Account Statement form, and (2) the Consent

to Collection of Fees from Trust Account form.

Plaintiff shall have fourteen days from the service of this Order to
fill out and return both forms. Once plaintiff has complied with the
conditions of this Order, the Court will review plaintiffs Complaint to
determine which, if any, claims are viable and which, if any, defendants
should be served with a copy of the Complaint. If no response is timely
received from plaintiff, the Court will presume that plaintiff desires to
have this case voluntarily dismissed

Failure to comply7 with this Order within fourteen (14) davs

 

of the date this Order is served shall result in the

recommendation of dismissal of plaintiffs case, without

 

prejudice.

SO ORDERED, this 31st day of January, 2019.

MW/\i/: /H»/A

CHRIsToPHER L. RAY f
UNITED STATES MAGIsTRATE JUDGE
SOUTHERN DISTRICT oF GEoRGlA

